Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/8/22 partially fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because of the reason in the following paragraph below.  It has been placed in the application file, but the information specified below referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Specifically, the first five pages of the Information Disclosure Filing are not considered to be an actual Information Disclosure Statement since there is no column that provides a space, next to each document to be considered, for the examiner’s initials as required by 37 C.F.R. 1.98(a)(1)(ii). Also, these first five pages do not have a heading that clearly indicates that the list is an information disclosure statement as required by 37 C.F.R. 1.98(a)(1)(iii).
The five pages of the Information Disclosure Statement that are crossed out and attached hereto to do not form an Information Disclosure Statement listing documents and have not been considered by the examiner.


Claim Objections
Claims 27 and 28 are objected to because of the following informalities:  Claim 27 recites, beginning the fourth indent, “calculate”. This is grammatically incorrect and should be “calculating”.  
Claim 28 is objected for incorporating the error of claim 27 as a dependent claim
Appropriate correction is required.

Double Patenting
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9-28 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-15, 17, 18, and 20-22 of prior U.S. Patent No. 11,412,337. This is a statutory double patenting rejection.
Claims 9-23 are the same as claims 1-15, respectively, of the patent.
Claim 24 is the same as claim 17 of the patent.
Claim 25 is the same as claim 18 of the patent.
Claims 26-28 are the same as claims 20-22, respectively, of the patent.
See the following chart which shows the correspondence between claims in the present application and the patent as detailed above.
17/835,783
US 11,412,337

9
1


10
2


11
3


12
4


13
5


14
6


15
7


16
8


17
9


18
10


19
11


20
12


21
13


22
14


23
15


24
17


25
18


26
20


27
21


28
22




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KILE O BLAIR/Primary Examiner, Art Unit 2651